Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 08, 2022 has been entered.

Response to Amendment

This Notice of Allowance has been issued in response to applicant’s communication filed on April 08, 2022 in response to PTO Office Action. The Applicant’s remarks and amendments to the claims and/or specification were considered with the results that follow.




Claim Status

The instant application having Application has claims 21-40 pending: all of which are ready for examination by the examiner.  

The Applicant’s arguments filed on 04/08/2022 with respect to the PTO Office Action have been fully considered and are persuasive.

Claims 21-40 are pending for this office action.

Allowable Subject Matter

The following is an examiner’s statement of reasons for allowance:
The prior art made of Vieira et al (U.S. No. 2015/0019365) teaches  
facilitating interaction with a digital assistant on a mobile device, the system comprising: a server system comprising a memory and one or more processors, the server system configurable to cause: providing, for display at a mobile device, a user interface (UI) with integrated voice communication, the UI configurable to receive data entries from a user and track tasks for the user to accomplish; obtaining, from the mobile device, a question or a command through a session.
Vieira et al (U.S. No. 2015/0019365) but fails to teach the following claimed features in combination with overall claimed limitations when interpreted in light of the specification.
The following is an examiner's statement of reasons for allowance: The prior art taken as a whole does not show nor suggest UI configurable to receive data entries from a user and track tasks for the user to accomplish; obtaining, from the mobile device, a question or a command through a session, the question or the command comprising an identification of a specific record in a database and a request to view details of the specific record; processing the question or the command, the processing comprising using machine learning and parsing one or more linguistic constructs of the question or the command; acting on the question or the command by at least retrieving information associated with the question or the command; interacting with the mobile device through the session, the interacting comprising providing a response to the question or the command, the response comprising the details of the specific record; obtaining, from the mobile device, a request to perform an action in relation to the specific record, the requested action comprising one or more of adding a product or updating a price to a customer relationship management (CRM) record implemented as a lead or an opportunity stored as  in a CRM database; and performing the requested action in relation to the specific record, the performing of the requested action comprising the one or more of adding the product or updating the price to the CRM record and as specifically called for the claimed combinations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claims 21-40 are allowed.



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISAAC M WOO whose telephone number is (571)272-4043.  The examiner can normally be reached on 9:00 to 5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on 571-272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ISAAC M WOO/Primary Examiner, Art Unit 2163